Citation Nr: 1208051	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-31 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type 2, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a left ankle sprain, rated as 0 percent disabling prior to March 2, 2011; and rated as 10 percent disabling effective March 2, 2011.

3.  Entitlement to an increased rating for a left foot disability, to include a postoperative scar, currently rated as 0 percent disabling.

4.  Entitlement to service connection for left knee degenerative joint disease.  

5.  Entitlement to a total rating based on individual unemployability (TDIU rating).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in September 2009 and April 2010, statements of the case were issued in July 2010 and April 2011, and substantive appeals were received in July 2010 and April 2011.   

The August 2009 RO rating decision denied the Veteran's claim for a compensable disability rating for his left ankle.  However, the RO subsequently issued a March 2011 rating decision in which it granted the Veteran a 10 percent rating effective March 2, 2011.  Since the 10 percent rating does not date back to the date that the Veteran filed the claim, there are two distinct time periods to consider.

The Board notes that the RO has characterized the left heel disability as that of entitlement to an increased rating for a left heel scar (only).  The Board notes that service connection was granted for residuals of postoperative soft tissue calcification of the left heel; and the Veteran was diagnosed with plantar fasciitis during service; and was wearing a foot brace upon discharge from service.  Moreover, the disability has been consistently rated under Diagnostic Code 5284 (regarding foot injuries in general).  Consequently, the Board has characterized the issue to reflect residuals in addition to the scar.

During the Veteran's Board hearing, he testified that he could not work due to service-connected disability, including those disabilities in which he was currently requesting higher ratings.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of a TDIU rating to the cover sheet of this decision.

The Veteran presented testimony at a Board hearing in July 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

During the Veteran's July 2011 Board hearing, the issues entitlement to service connection for congestive heart failure secondary to diabetes mellitus type 2, and entitlement to an increased rating for erectile dysfunction was raised.  The Veteran also raised the issue of entitlement to service connection for congestive heart failure by way of a May 2011 correspondence.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service connected left ankle and left heel/foot disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type 2 does not more nearly approximate a disability picture requiring insulin, restricted diet, and regulation of activities.  

2.  Prior to March 2, 2011, the Veteran's service-connected left ankle sprain more nearly approximates moderate limitation of motion.  

3.  Effective March 2, 2011, the Veteran's service-connected left ankle sprain does not more nearly approximate a disability picture manifested by marked limitation of motion; ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees; or x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

4.  The Veteran's service-connected left foot disability, to include a postoperative scar is manifested by a moderate foot injury.  

5.  The Veteran's postoperative scar of the left foot is well healed and is not painful. 


CONCLUSION OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type 2 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2010).

2.  Prior to March 2, 2011, the criteria for a 10 percent rating, but no higher, for the Veteran's service-connected left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5270, 5271 (2010).

3.  Effective March 2, 2011, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left ankle have    not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5270, 5271 (2010).

4.  The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected left foot disability, to include a postoperative scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5284, 7800-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated February 2009.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the February 2009 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claims.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in June 2009, August 2009, and March 2011; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Board also held the record open for 30 days to give the Veteran an opportunity to submit any records which he believed were relevant to his claim.  No additional information or evidence was submitted.


Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Diabetes mellitus

The Veteran's service-connected diabetes mellitus, type 2 has been rated by the RO under the provisions of Diagnostic Code 7913. 

Diagnostic Code 7913 provides a 20 percent rating for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

At his July 2011 Board hearing, the Veteran testified that his diabetes was controlled as well as it can be.  He stated that it is difficult to maintain a restricted diet while supporting his daughter; and that he is taking 10 units of insulin per day.  He initially testified that he was on a restricted diet and under restricted activities.  However, later he seemed unsure whether the regulation of activities was due to diabetes or due to his ankle disability.  He stated that his doctor told him to stay off his feet; and that he was on load bearing restrictions.  He stated that approximately a year ago, he was prescribed physical therapy exercises to do on his knees; but he was unable to do them.  He testified that he has not been told to avoid walking or climb stairs, etc.; but that he can't do those things anyway (due to foot, ankle, and knee problems).  Regarding a restricted diet, he testified that he was never told anything concerning calories; but he was told to eat certain things and to not eat other things.  He testified that in addition to insulin, he takes ten milligrams of Glucide every morning.  Finally, he denied that he has ever been hospitalized for diabetes; but has been warned that if his diabetes isn't under control soon, he would have to go on dialysis.  

The Veteran underwent a VA examination in August 2009.  He denied any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  He also reported that he was not on a restricted diet or under any regulation of activities.  Regarding the effects of diabetes on occupational functioning and daily activities, the Veteran reported that he is not able to hold a KDOT license to drive a truck while he is on insulin.  Other than that, there were no other effects noted.  The examiner diagnosed the Veteran with diabetes mellitus, type 2; and stated that the Veteran's diabetes had improved, but was not at optimal control.  

The outpatient treatment reports reflect that the Veteran was prescribed insulin and that he was encouraged to watch his diet.  However, the records also reflect that the Veteran was not instructed to limit his activities due to diabetes.  To the contrary, the Veteran's VA doctor has repeatedly advised him that he needs to exercise daily because his diabetes had gotten out of control (and his cholesterol was too high).  Moreover, the records reflect that the Veteran was routinely non compliant with doctor recommendations, and that he was not taking responsibility for his diabetes.  In December 2009, the Veteran reported that he does not use his prescribed insulin while he is on the job.  His doctor routinely encouraged the Veteran to watch his diet and to exercise 30 minutes per day; but the Veteran failed to do either.  An April 2010 treatment report reflects that the Veteran's diabetes was uncontrolled due to the fact that the Veteran was not taking insulin.  Another April 2010 treatment report reflects that the Veteran felt that he gets enough exercise getting in and out of his truck 100-120 times per day.  He also reported that "diabetes is not really a problem to me; not like it was when I sat in an office."  A September 2010 treatment report reflects that the Veteran continued to refuse to take his insulin because he can't drive commercially while he is on it.  The examiner noted that the Veteran has been noncompliant in taking his glipizide and statin as prescribed.  She noted that he doesn't check his blood sugar very often; he eats out and doesn't have a diabetic diet; he doesn't exercise outside of work; and he refused to allow clinical pharmacists to help manage his diabetes and hyperlipidemia.  

An October 2010 podiatry treatment report indicates that the Veteran has spoken to his nurse about discontinuing his diabetic medications.  A January 2011 treatment report reflects that the Veteran had agreed to come in for treatment earlier.  When asked why the Veteran did not come back for treatment, the Veteran stated that he didn't think he needed to.  He also stated that he hadn't checked his blood sugar for two months, and that he ran out of his medication six weeks ago.  The records reflect that the Veteran's VA physician (Dr. M.H.K.) grew increasingly concerned about the Veteran's health, and increasingly frustrated with his unwillingness to take responsibility for it.  An April 2011 treatment report states that the Veteran "is not willing to take responsibility for his diabetes and gives me new excuses at each [appointment] as to why his diabetes is not under better control.  He has cancelled multiple appointments with the dietician."  She went on to state that the Veteran "did finally go to a Digma [Drop-in Group Medical Visit] class, which he refused to go to until last month.  We have discussed complications at every [appointment] and the need to get his diabetes under control.  He is not willing to take insulin as prescribed and gives me new excuses at each [appointment] as to why he won't take it."  

The Veteran underwent another VA examination in March 2011.  The examiner reviewed the claims file in conjunction with the examination.  After a thorough examination, she diagnosed the Veteran with diabetes mellitus, type 2.  She noted that the evidence did not show visual impairment, cardiovascular disease, kidney disease, neurologic disease, or amputation.  She found that the diabetes has no effect on functionality in usual occupation.  She also found that there is no medical requirement to restrict the Veteran's activities to control his diabetes.  She recognized that some diabetics need to have their activities restricted due to low blood sugars from exercise.  The Veteran, on the other hand, has elevated blood sugars secondary to noncompliance from not watching his diet, not exercising, and not taking his medications regularly. 

In order to warrant a rating in excess of 20 percent, the Veteran's diabetes mellitus, type 2 must require insulin, restricted diet, and regulation of activities.  The Board finds that the evidence reflects that the Veteran's activities have not been regulated.  The Board finds that the outpatient treatment reports reflect that the Veteran's treating physician has not restricted his activities.  To the contrary, she has routinely encouraged exercise; but the Veteran has failed to comply.  Likewise, the March 2011 VA examiner found that there is no medical requirement for the Veteran to restrict his activities.  Given the foregoing, it cannot be found that there is medical evidence that the Veteran's diabetes requires regulation of activities.  Regulation of activities due to diabetes is a medical finding and the Veteran is not competent to offer an opinion concerning this.

The Board finds that in the absence of competent medical evidence that the Veteran's activities should be regulated due to diabetes mellitus, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim a rating in excess of 20 percent for diabetes mellitus, type 2 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's treatment (insulin, restricted diet; but no regulation of activities) squarely matches the type and degree of the examples set forth under the criteria for the current 20 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Left ankle

The Veteran's service-connected left ankle sprain was originally rated by the RO under the provisions of Diagnostic Code 5271, governing ankle limitation of motion.  Pursuant to that code, a 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.    

Additionally, the Board notes that pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity.  

Finally, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

The 10 and 20 percent evaluations based on X-ray evidence noted above may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995). 

The Veteran underwent a VA examination in June 2009.  The examiner noted that February 2009 x-rays revealed that the ankle mortise and the articular surfaces were within normal limits.  There was no fracture or dislocation.  Soft tissues were unremarkable.  The lateral view of the ankle revealed a prominent enthesophyte from the inferior tuberosity of the os calcis.  

The Veteran did not complain of pain at the time of the examination.  Instead, he reported that he only experiences pain after the ankle twists or rolls (which he stated occurs 2 to 4 times per year, most recently 2-3 weeks prior to the examination).  He denied weakness, locking, lack of endurance, effusion, episodes of dislocation or subluxation, swelling, heat, redness, and drainage.  He reported recurrent stiffness when he re-sprains the ankle.  He also reported instability or giving way if he steps on uneven surfaces.  When the ankle gives way, he experiences swelling and pain.  He denied receiving any treatment at the time of the examination.  He reported 2-4 flare ups per year (with a severity of 8-9/10 and lasting a few days).  The Veteran stated that the flare-ups result in moderate additional limitation of motion and functional impairment due to pain.  He also stated that he cannot ambulate far.  Assistive devices are not necessary.  He denied any hospitalizations or surgery.  He reported that when not experiencing a flare-up, there is no effect of the disability on his usual occupation and daily activates.  When he experiences a flare-up, the effect is moderate.  He denied any functional limitations on standing or walking.  

Upon examination, the Veteran's gait and posture were normal; and there were no functional limitations on standing and walking.  There was no pain at rest, with motion, or after repetitive use.  There was mild instability.  There was no objective evidence of edema, effusion, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, or weakness.  The Veteran was able to achieve plantar flexion from 0 to 40 degrees; and he was able to achieve dorsiflexion from 0 to 10 degrees.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  After multiple repetitions of motion against resistance, the examiner found no additional loss of motion or joint function due to pain, fatigue, weakness, or lack of endurance. The examiner diagnosed the Veteran with mild instability of left ankle due to repeated disruption of ligaments of the lateral ankle.  

The Board notes that the June 2009 examiner did not have access to the claims file at the time of the examination.  However, he reviewed the claims file the day after the examination and he submitted a one sentence addendum in which he simply noted that the Veteran incurred several ankle sprains during service.

In November 2010, the Veteran was prescribed a lace up ankle support.  

In March 2011, the Veteran underwent another VA examination.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of giving way, instability, stiffness, weakness, and decreased speed of motion.  He reported that he is unable to stand for more than a few minutes or walk for more than a few yards.  He reported that he frequently uses his ankle brace.  He denied ankle deformity, pain, incoordination, episodes of dislocation or subluxation, locking episodes, and effusion.  

Upon examination, the Veteran's gait was antalgic.  There was evidence of instability.  There was no tendon abnormality or angulation.  The Veteran was able to achieve plantar flexion from 0 to 38 degrees, and dorsiflexion from 0 to 15 degrees.  There was no evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion; and there were no additional limitations after three repetitions of range of motion.  X-rays revealed osteoarthritis changes in the table navicular and tibiotalar joints; prominent inferior calcaneal enthesophyte at the attachment site of the plantar fascia; and mild soft tissue swelling.  There was no fracture or dislocation in the left ankle.  

Prior to March 2, 2011, the Veteran's left ankle disability has been deemed noncompensable.  In order to warrant a compensable rating, the Veteran's disability would need to be manifested by moderate limitation of motion (Diagnostic Code 5271); ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees (Diagnostic Code 5270); or x-ray evidence of involvement of two or more major joints or two or more minor joint groups (Diagnostic Code 5003).  

The Board notes that the only applicable range of motion testing prior to March 2, 2011 occurred at the Veteran's June 2009 VA examination.  The Veteran was able to achieve plantar flexion from 0 to 40 degrees; and he was able to achieve dorsiflexion from 0 to 10 degrees.  The Board notes that the Veteran's dorsiflexion was reduced by 50 percent and he only had a slight reduction in his plantar flexion.  In regards to the DeLuca criteria, the examiner found no additional loss of motion or joint function due to pain, fatigue, weakness, or lack of endurance.  The Veteran, however, reported on examination that during flare-ups he had moderate additional limitation of motion and functional impairment due to pain.  Given the range of motion, the reports of flare-ups and applying the benefit of the doubt doctrine, the Board finds that the Veteran's service-connected left ankle disability, more nearly approximates moderate limitation of motion.  As such, a higher 10 percent rating is warranted prior to March 2011.  A rating in excess of 10 percent is not warranted as there is no evidence or marked limitation of motion or ankylosis.

Effective March 2, 2011, the Veteran's left ankle sprain has been rated at 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by marked limitation of motion (Diagnostic Code 5271); ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees (Diagnostic Code 5270); or x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations (Diagnostic Code 5003).  

At his July 2011 Board hearing, the Veteran testified that the biggest problem that he has with the ankle is that it is very capable of being injured.  He stated that it's very sensitive and that he has to be very careful when going up steps or a curb, because it twists very easily.  

At his March 2011 VA examination, the Veteran was able to achieve plantar flexion from 0 to 38 degrees, and dorsiflexion from 0 to 15 degrees.  There was no evidence of pain with active motion.  The Board finds that this constitutes no more than moderate limitation of motion.  Moreover, in regards to DeLuca criteria, the examiner found there was no objective evidence of pain following repetitive motion; there were no additional limitations after three repetitions of range of motion, and he denied having any flare-ups.  Consequently, there is no medical evidence to show that there is any additional loss of motion of the left ankle due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent. 

Finally, the Board notes that there is no evidence of ankylosis or x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for a left ankle sprain effective March 2, 2011 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the currently assigned 10 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Left heel

As noted in the introduction, the Veteran is service connected for residuals of postoperative soft tissue calcification in the left heel; and the disability has been rated by the RO under Diagnostic Code 5284.  Pursuant to Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  A 30 percent rating is warranted for severe foot injuries.  A 40 percent rating is warranted for the actual loss of use of the foot.    

Additionally, a 10 percent rating is warranted when the Veteran has a scar (not on the head, face, or neck) that is superficial and does not cause limitation of motion if the scar has an area exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where there is frequent loss of covering of skin over the scar) warrants a 10 percent rating, which is the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7803.
 
The existence of a superficial scar (not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent rating, which is the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7804.

At his July 2011 Board hearing, the Veteran testified that he has been prescribed special inserts for his shoes because he cannot put any weight down on his heel.  He indicated that there are more bones in his heel that are chipping off and that he may have to undergo surgery to remove them.  However, moments later, he was asked when podiatrists were going to go in and take care of bone spurs.  He responded that "they can't do that."  

The Veteran underwent a VA examination in June 2009.  He noted that January 2009 x-rays of the left foot revealed that the interphalangeal joints and the metatarsophalangeal joints were within normal limits; and there was no fracture or dislocation.  Lateral projection revealed a fairly prominent enthesophyte from the anterior tuberosity of the os calcis.  The joints were in normal lateral projection.  

The Veteran reported daily pain on weightbearing.  He denied experiencing pain when he is not on his feet.  He stated that he has an initial sharp pain on standing in the morning (that he rated a 4-5/10 in severity).  He reported that the pain remains steady throughout the day at that level.  He denied weakness, stiffness, swelling, heat, redness, and fatigability.  He stated that he experiences lack of endurance after standing or walking for approximately 15 minutes.  Additionally, the increased pain causes him to have to sit and rest.  He did not use a cane, crutch, or walker.  He did wear custom molded inserts.  He reported that the disability is aggravated by his job, which requires standing and walking with heavy loads.  It has caused him to wonder whether he will be able to maintain his current job as a truck driver.  It also affects any daily activities that require prolonged standing and walking. 

The Veteran underwent surgical excision of bony fragments from his heel during service; but he denied any residual problems with the scar itself.  He reported that the scar has healed completely and that it does not cause any limitations on daily activities or employment.  

Upon examination, the Veteran's left foot was normal in appearance; and the arch was intact.  There was tenderness of the plantar fascia at insertion of the calcaneous at the heel.  There was no objective evidence of painful motion, edema, instability, or weakness.  His gait was normal.  The examiner did not find any callosities, breakdown, or any unusual shoe wear pattern that would indicate abnormal weight bearing.  The skin was intact; and there were no vascular changes.  There was no hammertoe, high arch, clawfoot, or other deformities.  There was no hallux valgus.  There was normal active motion in the metatarsophalangeal joint of the great toe.  

Examination of the Veteran's scar showed it to be well healed.  It was not painful on examination; there was no skin breakdown; and there was no inflammation, edema, or keloid formation.  The scar was not adherent to underlying tissue; and there was no elevation or depression of the surface contour on palpation.  There was no abnormal skin texture; the scar was not indurated or inflexible; and there was no underlying soft tissue loss.  

The examiner diagnosed the Veteran with plantar fasciitis, left foot.  He opined that the plantar fasciitis was caused by the Veteran's in-service injury/calcaneal fracture with subsequent surgery to his heel.  He further opined that the disability causes a moderate effect on function, daily and occupational activities.  The scar had no effect on function, daily and occupational activities.

The examiner, who had not reviewed the claims file prior to the examination, did review the claims file the day following the examination.  He submitted a brief addendum in which he noted that the Veteran injured his left foot/heel/ankle in July 1971; that he had surgical removal of calcaneal spur in July 1974; and that he was noted to have plantar fasciitis upon separation from service.

The Board notes that pursuant to Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury.  The June 2009 VA examiner opined that the Veteran's plantar fasciitis was caused by the Veteran's in-service injury/calcaneal fracture with subsequent surgery to his heel.  He further opined that the disability causes a moderate effect on function, daily and occupational activities.  Consequently, the Board finds that a rating of 10 percent is warranted.  

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by a moderately severe foot injury.  The Board notes that the Veteran is having ongoing problems with the disability; and that the Veteran indicated that further surgery may be required.  However, at present, there is no competent medical opinion that has characterized the Veteran's heel disability as moderately severe.  

The Board will also determine whether a separate rating is warranted for the associated postoperative scar.  Examination of the Veteran's scar showed it to be well healed.  It was not painful on examination; there was no skin breakdown; and there was no inflammation, edema, or keloid formation.  The scar was not adherent to underlying tissue; and there was no elevation or depression of the surface contour on palpation.  There was no abnormal skin texture; the scar was not indurated or inflexible; and there was no underlying soft tissue loss.  Given the medical findings, the Board finds that a separate compensable rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to increased ratings for diabetes mellitus type 2 is denied.

Entitlement to a 10 percent rating for residuals of a left ankle sprain is granted prior to March 2, 2011.
Entitlement to a rating in excess of 10 percent rating for residuals of a left ankle sprain is denied from March 2, 2011.

Entitlement to a rating of 10 percent, but no higher, is warranted for a left foot disability, to include a postoperative scar.


REMAND

Left knee

At his July 2011 Board hearing, the Veteran testified that he initially injured his knee while playing basketball in approximately late 1968 (at Fort Leonard Wood, Missouri).  He stated that he was put in a cast for three to four months.  He also testified that he re-injured the knee the same way approximately a year later in 1969 (at Fort Monmouth, New Jersey).  He stated that he has had many injuries since then; but that that is when it was torn up the most.  He testified that when he was discharged from service, he wasn't really having any problems with the knee.  He stated that as a result of the injury to his heel, he has to put all the weight on the ball of his foot.  He essentially contends that his altered gait is contributing to his left knee problems.    

The Board recognizes that the Veteran underwent a VA examination in December 2009, for the purpose of determining whether the Veteran's left knee disability is secondary to the Veteran's left foot and/or ankle disabilities.  The examiner opined that it was not "caused by or a result of" his service connected disabilities.  His rationale was that the Veteran's contention that he injured his left knee in 1968 (prior to the onset of his 1975 foot disability and prior to the onset of his 1970 ankle injury).  

The Board notes that secondary service connection can be warranted on the basis of aggravation and that compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  The December 2009 examiner's opinion did not address the question of whether the Veteran's left knee disability has been aggravated by the Veteran's other service connected disabilities.  Consequently, the Board finds that the claim must be remanded for another VA examination and opinion.  

Additionally, the Board notes that while there is no record of the Veteran's alleged 1968 and 1969 injuries to the left knee, the service treatment records do reflect an injury to the left knee that occurred in February 1970.

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or was caused by service (to include the documented February 1970 injury and/or injuries in 1968, 1969 as reported by the Veteran), and to include whether any left knee  disability was caused, or aggravated by, his service connected left ankle, left foot, or left heel disabilities.  

TDIU

Additionally, at the July 2011 Board hearing the Veteran indicated that he was not currently working and had been told he was unemployable because of his service connected disabilities.  With regard to the question of entitlement to a total rating based on individual unemployability (TDIU), the Board observes that the RO has not developed or adjudicated this issue.  However, the Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

During the Veteran's Board hearing, he testified that he went through a Vocational Rehabilitation program.  These records should be associated with the claims file.  Also, the Veteran stated that a Doctor Gorsky wrote a statement indicating that he could not work due to disability.  Attempts should be made to obtain this statement.  The Board observes that the Veteran was given 30 days to submit this statement; however, no such statement was received.  The Board will attempt to assist the Veteran obtain this statement/report.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding the raised claim for a TDIU rating and then undertake any necessary development.

2.  Obtain the Veteran's Vocational Rehabilitation folder and associate it with the claims file.

3.  Make attempts to obtain all VA records from Dr. Gorsky, especially as it pertains to his ability to work.  It should be noted that the Veteran reported that this doctor put a statement in his record to the effect that he could not work a few weeks prior to his July 2011 Board hearing.

4.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, etiology and severity of the Veteran's left knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or was caused by service (to include the documented February 1970 injury), and to include whether any left knee disability was caused, or aggravated by, his service connected left ankle, left foot, and/or left heel disabilities.  In addressing the aggravation aspect, the examiner should state whether any service-connected disability/ies increased in severity the left knee disability, and if so, whether such increase was beyond the normal progression of the disability.  If aggravation is found, the examiner should identify the impairment/disability which is the result of such aggravation.

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

5.  After completion of the above, the RO should review the expanded record and determine if the benefits sought (including entitlement to a TDIU) can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


